Citation Nr: 0304987	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-48 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Kilcoyne


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a psychiatric disorder, including 
post-traumatic stress disorder (PTSD), had not been 
submitted.  In April 1998, the veteran appeared at a hearing 
conducted by the undersigned by means of video-conference 
technology to offer testimony on this matter.  In July 1998, 
the Board remanded the case to the RO for additional 
evidentiary development and adjudication.  In an April 2000 
decision, the Board denied service connection for PTSD.  By 
the same decision, the Board held found that the claim for 
service connection for a psychiatric disorder other than PTSD 
had been reopened and remanded the issue to the RO for 
further action consistent with that conclusion.  The Board 
again remanded the matter to the RO in April 2001 to ensure 
compliance with the recently enacted Veterans Claims 
Assistance Act of 2000.  The case has since been returned to 
the Board.  

While the case was in remand status at the RO, the veteran 
submitted additional evidence regarding an alleged PTSD 
stressor event in service.  The RO in June 2002 held that 
this material did not constitute new and material evidence 
that would serve to reopen the previously denied claim for 
service connection for PTSD, and the veteran was so notified 
by letter on July 12, 2002.  The issue of whether the 
previously denied claim for service connection for PTSD has 
been reopened is not before the Board at the present time.  
The veteran is advised that if he wishes to appeal that issue 
to the Board, a notice of disagreement must be received at 
the RO (not the Board) no later than July 11, 2003.  




FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  A psychiatric disorder was not manifest in service or for 
many years after service.  

3.  There is no medical evidence linking any post service 
diagnosis of a psychiatric disorder other than PTSD to 
service.  


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in 
service, nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

(i.) Veterans Claims Assistance Act of 2000

On November 9, 2000, during the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations likewise apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a), relating to the 
definition of new and material evidence, and to 38 C.F.R. § 
3.159, pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)).  These provisions apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

In this case, the Board finds that expanded VA duties 
required by the VCAA have been fulfilled.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, codified 
as amended at 38 U.S.C.A. §§ 5102 and 5103.  In this regard, 
the Board observes that in the January 1993 statement of the 
case issued in connection with the veteran's original service 
connection claim, the legal criteria for establishing service 
connection were set forth.  This document also set forth the 
explanation as to why service connection had not been 
established in this case.  The criteria for establishing 
service connection were also set out in May 1997, and April 
2000 supplemental statements of the case, and in a letter 
from the RO to the veteran dated in August 2002.  In that 
same letter, the veteran also was advised of the information 
needed from him in connection with his claim, and the RO 
indicated that it would then obtain any relevant evidence the 
veteran identified.  Further, the record shows that the 
November 2002 supplemental statement of the case set out the 
content of the VCAA, and likewise described what evidence the 
RO would obtain and what would be necessary for the veteran 
to provide.  As the veteran's representative pointed out in a 
February 2003 "Informal Hearing Presentation," the veteran 
has not responded to these latest documents and under these 
circumstances, the Board concludes that the essential 
requirements of the notice provisions of the VCAA have been 
met and that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In fulfillment of duty to assist, the veteran's 
service medical records have been associated with the claims 
file, and the relevant post service medical treatment records 
have been obtained.  Neither the veteran nor his 
representative has indicated that there are any other records 
not associated with the claims file that could be obtained, 
and no response has been received from the veteran to the 
RO's August 2002 letter which invited him to identify any 
further records relevant to his claim.  Although the duty to 
assist may also include an examination of the claimant, none 
is required where, as explained below here, the evidence does 
not establish the veteran suffered a relevant event, injury 
or disease in service, or has a disease for which a 
presumption of service connection is called into play that 
was manifested during the presumptive period.  Under these 
circumstances, the Board finds that the duty to assist 
requirements of that law also have been met.  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

(ii.)  Service Connection Law and Regulations

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  With respect to a psychosis, service 
connection may be granted if such disability was manifest to 
a degree of 10 percent or more within one year after service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

(iii) Analysis

Service medical records do not document the presence of 
chronic acquired psychiatric disability.  The service record 
does show that the veteran was considered to have passive 
aggressive personality traits, which were noted following an 
examination to ascertain his fitness for submarine duty, but 
this was not considered disqualifying.  In any case, service 
connection may be granted only for an acquired psychiatric 
disorder, as distinguished from a personality disorder.  By 
regulation, a personality disorder is not a disability for VA 
purposes.  38 C.F.R. § 3.303(c).  The report of the 
examination conducted in connection with the discharge from 
service revealed normal psychiatric findings on clinical 
evaluation.  

Thereafter, the postservice medical record does not show the 
presence of an acquired psychiatric illness until 1992, when 
the veteran was diagnosed to have anxiety following treatment 
at a private hospital for chest pain complaints.  

The United States Court of Appeals for Veterans Claims has 
held that to establish service connection for a disability, 
the evidence must show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service and, (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran clearly has a current psychiatric disability.  
However, no acquired psychiatric disorder was shown to exist 
in service.  Although records dated after 1992 reflect 
numerous psychiatric diagnoses other than PTSD (including 
depressive disorder, major depression, schizophrenia, and 
schizoaffective disorder), these illnesses date from more 
than 20 years after service.  Since none have been linked by 
competent medical evidence to service, there is no basis upon 
which to conclude that any such disorder was incurred in 
service.  In the absence of competent evidence linking any 
current psychiatric disability to service, a basis upon which 
to establish service connection has not been presented.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
psychiatric disorder other than PTSD was incurred in service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.  



	                        
____________________________________________
	Richard L. Shaw 
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

